DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
1. 	Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for establishing a set of a plurality of synchronization signal sequences, where each of the synchronization signal sequences from the set is to be used in connection with a different one of potential respective communication targets.
The independent claims 1 and 16 recite, inter alia, where each one of the plurality of synchronization signal sequences comprises at least a first sub-sequence, which includes either a first preselected sequence or a complex conjugate of the first preselected sequence, and a second sub-sequence, which includes either a second preselected sequence or a complex conjugate of the second preselected sequence, where the second preselected sequence is different than the first preselected sequence, and is different than the complex conjugate of the first preselected sequence. The claim limitation, “the complex conjugate of second preselected sequence is different than the complex conjugate of the first preselected sequence”, is neither taught nor suggested by the prior art either along or when combined. Especially when read in light of all the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0295604, Wang et al. discloses Paging Method, Synchronization Method, And User Equipment.
US 2019/0028984, Lee et al. discloses Synchronization signal transmission method using synchronization subframe in wireless communication system.
US 2018/0248680, Ji et al. discloses Signal sending device, signal receiving device, symbol timing synchronization method, and system.
3GPP ETSI TS 136.211, V13.0.0 discloses synchronization signals sequences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413